DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support member  distal to the sealant in claim 21 and deforming a proximal end of the elongate member in claim 33  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 21-41 are objected to because of the following informalities:  The status identifier for each claim is missing. Since the claim set filed 3/4/2019 is the original claim set, claims 21-41 which were filed 3/8/2019 should all have a “New” status identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Claims 21-32) The limitation “the support member distal to the sealant” is seen as new matter because the drawings (figures 1A-2B) and disclosure dictate that the support member (30) is actually proximal to the sealant (2). This enable the support member to be translated distally and tamp the sealant. For examination purposes, this limitation is being interpreted as the support member being proximal to the sealant as shown in applicant’s figures. (Claims 33-41) The limitation “deforming a proximal end of the elongate member” is seen as new matter because there is no support in the drawings or specification regarding this limitation. The specification is silent in any proximal part of the elongated member deforming.


Claims 28-32 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites the limitation "the distal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites the limitation "the puncture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 and 26-27 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Forsberg (20060229674).

As to claim 21, Forsberg discloses: A method for sealing an arteriotomy in a vessel (see abstract and figure 8), the method comprising: providing an apparatus (device of figure 8) comprising: a tubular member (216); a sealant (210) disposed inside the tubular member; a support member (212) distal to the sealant; and an actuator 

As to claim 22, Forsberg discloses the invention of claim 21, Frosberg further discloses: wherein transitioning the actuator comprises moving the actuator relative to a housing (252) of the apparatus. Examiner notes part of the process of transitioning the actuator involves the actuator gears rotating relative to the housing around it. 

As to claim 23, Forsberg discloses the invention of claim 21, Frosberg further discloses: wherein transitioning the actuator to the first position further comprises: operatively coupling the actuator to the tubular member (actuator is always coupled to the tubular member). Examiner notes the step does not require the actuator and the tubular member to be uncoupled before this step is carried out. Thus, it’s seen that 

As to claim 24, Forsberg discloses the invention of claim 21, Frosberg further discloses: wherein the actuator is operatively coupled to the tubular member via a first rack connected to the tubular member. The Examiner notes as reasonably seen in figures 6-7 the distal end of the hub element comprise tabs having pawls for interacting with the hub of the sheath as reasonably seen in figures 5 and 8, these tabs and pawls are interpreted as a rack which is defined as a toothed bar where here the pawls would be considered the toothed portion of the “bar” tabs which couples to the tubular member.

As to claim 26, Forsberg discloses the invention of claim 24, Frosberg further discloses: translating the first rack in a proximal direction, thereby retracting the tubular member in the proximal direction (see figures 5-8 and paragraphs 0048-0052). Examiner notes when 252 is moved proximally, the rack is also moved proximally since they are attached. The claim does not require the rack to be the piece that causes the retraction of the tubular member. 

As to claim 27, Forsberg discloses the invention of claim 21, Frosberg further discloses: wherein the tubular member retracts immediately following the transition of the actuator to the first position (see paragraph 0048). Examiner notes as described in paragraph 0048, once resistance is felt (when the actuator has been moved to position .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 33-35 and 41 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bagaoisan (20080009794).

As to claim 33, Bagaoisan discloses: A method comprising: providing an apparatus for positioning relative to an arteriotomy (device of figures 1-8F), the apparatus comprising: a positioning assembly (see figures 8A-8B) comprising an elongate member (8) and a positioning element (6) at a distal portion of the elongate member (see figures 8A-8B); and a sealant carried on the elongate member proximal to the positioning element (once injected, see paragraph 0051 and figures 8A-8D); radially expanding the positioning element (see figures 8A-8C); deploying the sealant (see figures 8E-8F); radially contracting the positioning element (when inflation fluid is removed see figures 8E-8F); deforming a proximal end of the elongate member (deforming value 34 to deflate 6); and withdrawing the positioning element through the 

As to claim 34, Bagaoisan discloses the invention of claim 33, Bagaoisan further discloses: activating a retraction actuator (11) to withdraw the positioning element through the sealant (inflation fluid must be withdrawn to allow positioning element to be withdrawn, thus retracting 11 is part of the withdrawal process).

As to claim 35, Bagaoisan discloses the invention of claim 33, Bagaoisan further discloses: wherein radially contracting the positioning element further comprises: evacuating fluid through an inflation line (line attached to 60). See paragraph 0076.

As to claim 41, Bagaoisan discloses the invention of claim 33, Bagaoisan further discloses: wherein the expandable member is a balloon (6 is a balloon). 

Allowable Subject Matter
Claims 25, 28-32 and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/ 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  In combination with the remaining limitations each claim is dependent from, no art on record, alone or in combination could be found to teach: (claim 25) wherein operatively coupling the actuator to the tubular member 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.